Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed August 29th, 2022 has been entered.  Claims 1 – 24 and 26 are currently pending.  Claim 25 is cancelled.  The claim objection has been withdrawn in view of the amendment.  The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.  The rejection of claim 19 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 in the alternative over Shum is withdrawn in view of the amendment.  The rejection of claims 14 – 16 under 35 U.S.C. 103 over Shum is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bennet (US-20070275109-A1) with evidence provided by Yarmohammadi (“Effect of eggplant (Solanum melongena) on the metabolic syndrome: A review”).
Regarding claim 19, Bennet teaches a composition that is a dried eggplant extract. [0028] – [0029].  The lyophilized compound can be administered orally by humans [0032].  Yarmohammadi provides evidence that acetylcholine, a choline ester, is the main compound responsible for the blood pressure-lowering effect of eggplant [pg 423, Col 2, ¶1].  The composition as made by the claim has the effect of lowering blood pressure and contains a choline ester as is it made from eggplant and is known to be ingested by humans.  
Patentability does not depend on the method of production, rather the product made.  The different method of making does not make the product patentable over the prior art.  Additionally, “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  
Bennet anticipates claim 19 by teaching a method of producing a choline ester-containing composition.  The resultant composition must have the claimed traits as it is created in a similar manner.  The amount of the extract needed to obtain 5µg – 50mg of choline ester is based upon the desired use of the composition and is therefore intended use.  Alternatively, with the extract of Bennet, it would have been obvious to determine the amount of extract necessary to get the desired dose of choline ester, requiring only routine experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 – 16, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US-20070275109-A1), with evidence provided by Yarmohammadi (“Effect of eggplant (Solanum melongena) on the metabolic syndrome: A review”).
Regarding claims 14 – 16, 19, and 26, Bennet teaches an extract made by cooking eggplant in a microwave oven, followed by extraction, oxidation, and freeze drying (lyophilizing) of the juice [0028] – [0029].  The lyophilized powder is then dispensed by reconstituting in water and administering orally [0030].  Yarmohammadi provides evidence that acetylcholine, a choline ester, is the main compound responsible for the blood pressure-lowering effect of eggplant [pg 423, Col 2, ¶1].  As the composition of Bennet is made from eggplant which is evidenced by Yarmohammadi as providing acetylcholine, a blood pressure-lowering component, it is reasonable to conclude that the composition would have the same characteristics.
Bennet does not teach the use of 5µg – 50mg of choline ester.  However, given Bennet teaches the creation of an eggplant extract and Yarmohammadi teaches the presence of acetylcholine in eggplant, one would have been able to provide an amount of powder that provides the claimed amount of acetylcholine through no more than routine experimentation.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet as applied to claim 14 above, and further in view of Wessler (“pH-dependent hydrolysis of acetylcholine: Consequences for non-neuronal acetylcholine”).
Regarding claims 17 and 18, Bennet teaches making and resuspending in water a composition for lowering blood pressure that is made from eggplant and comprises a choline ester, but not the use of acid in the administered suspension.  Wessler teaches that the spontaneous hydrolysis of acetylcholine is pH-dependent, thus leaving acetylcholine conserved at acidic pH below 6.0. [pg. 27, “Introduction” ¶3].  It would have been obvious to a person having ordinary skill in the art to adjust the pH of the composition of Bennet so as to prevent the spontaneous hydrolysis of acetylcholine.

Response to Arguments
Applicant’s arguments, filed August 29th, 2022, have been fully considered.
The objection has been withdrawn in view of the amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.
The rejection of claim 19 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 in the alternative over Shum is withdrawn in view of the amendment.  
The rejection of claims 14 – 16 under 35 U.S.C. 103 over Shum is withdrawn in view of the amendment.
Applicant’s arguments concerning claim 19 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 in the alternative over Bennet have been found not persuasive.
Applicant argues that Bennet does not disclose the composition as having the claimed effect of lower blood pressure or reducing stress [pg 7, ¶3].  The Examiner points out that these effects are not listed as part of a method of creating the composition but are rather traits of the composition.  Therefore, by necessity, the compound of Bennet would have these traits as it is made in a similar manner as Bennet.
Applicant argues that Bennet does not point to a choline ester as the active ingredient [pg 8, ¶1].  The Examiner points out that, even if Bennet did not know acetylcholine was present in eggplant extract, the chemical is still present and would therefore have the same effect as the claim.
Applicant argues that Bennet does not teach the claimed dosage [pg 8, ¶2].  The Examiner points out that the amount of the composition used is based upon the desired outcome.  As stated above, it would be a matter of routine experimentation to determine the ideal dosage for a patient.
Applicant argues that there is no reason to look to Horiuchi as Bennet does not point to a choline ester as an active ingredient [pg 8, ¶3].  Horiuchi is an evidentiary reference that provides evidence about eggplant which is the subject matter of Bennet.  It is reasonable to look for more information on a subject.
Applicant’s arguments concerning claims 14 – 18 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Horiuchi does not teach the claimed effects or dosages [pg 10, ¶3].  The Examiner points to the reasoning above, but also points out that Horiuchi is no longer being used for evidence in this action.
Applicant argues that Wessler does not teach the claimed effects or dosage [pg 12, ¶1].  The Examiner points out that the biological effects are not a part of the method but are rather results of the method.  As Bennet teaches the method, the effects must be present.  Regarding the dosage, it would be a matter of routine experimentation to determine the effective dose to reach the desired outcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799